Case 1:19-cv-06486-AMD-CLP Document 72 Filed 03/29/21 Page 1 of 10 PageID #: 1134




  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  --------------------------------------------------------------- X
                                                                  :
  ENERGIZER BRANDS, LLC,
                                                                  :
                                           Plaintiff,
                                                                  : MEMORANDUM DECISION
                                                                  : AND ORDER
                            – against –
                                                                  : 19-CV-6486 (AMD) (CLP)

  MY BATTERY SUPPLIER, LLC,                                     :

                                          Defendant.            :
  --------------------------------------------------------------- X
  ANN M. DONNELLY, United States District Judge:

          Before the Court is the defendant’s motion to dismiss the amended complaint, in which

  the plaintiff seeks injunctive relief and monetary damages for alleged violations of the Lanham

  Act, 15 U.S.C. §§ 1114 and 1125(a). For the following reasons, the motion is denied.

                                                 BACKGROUND

          The plaintiff advertises, distributes and sells its batteries and other products to consumers

  under its numerous registered Energizer trademarks. (ECF No. 29 ¶¶ 17, 19-24.) The defendant

  sold and continues to sell Energizer batteries on various websites, without the plaintiff’s consent

  to use the Energizer marks. (Id. ¶¶ 18, 26, 27.)

          According to the plaintiff, the Energizer batteries that the defendant sells are “unlike”

  genuine Energizer batteries. (Id. ¶ 28.) Specifically, the defendant offers battery packs that the

  plaintiff does not offer, sells batteries with a “Not for Retail Trade” designation to consumers,

  which the plaintiff does not do, packages the batteries differently, sells batteries without

  including “relevant customer-facing information, including consumer safety information, safe

  handling instructions, and other warnings that Energizer places on its consumer products,” and

  sells batteries without including Energizer’s warranty information. (Id. ¶¶ 5, 28-48.)
Case 1:19-cv-06486-AMD-CLP Document 72 Filed 03/29/21 Page 2 of 10 PageID #: 1135




         For example, the defendant has a product listing for “Energizer 100AA Lithium Long

  Lasting Leakproof Batteries;” a consumer ordering this product receives “loose batteries in a

  plain white box, each bearing a ‘Not for Retail Trade’ designation.” (Id. ¶¶ 28-29.) The

  plaintiff, however, “does not sell 100 packs of lithium batteries,” “does not package any of its

  products loosely in a white cardboard box” and “does not mark any batteries it sells to consumers

  as ‘Not for Retail Trade.’” (Id. ¶¶ 30-32.) The defendant has product listings for other battery

  packs that the plaintiff does not produce or sell, including a “combination battery pack with 50

  AA and 50 AA alkaline batteries,” a “100 pack of AA alkaline E91 batteries,” a “24 pack of 9

  volt alkaline batteries” and a “24 pack of 9 volt lithium batteries.” (Id. ¶¶ 33-40.)

         The defendant uses “unauthorized packaging such as . . . plain white boxes and clear

  baggies,” whereas the plaintiff uses blister packs with Energizer branding. (Id. ¶¶ 44-47

  (including images showing examples of the plaintiff’s and the defendant’s packaging).) In

  addition to the differences in the “physical type of packaging,” the defendant’s packaging differs

  from the plaintiff’s in that it “omits consumer safety information, safe handling instructions, and

  warning or warranty copy information.” (Id. ¶ 48 (including images of this information

  displayed in the plaintiff’s packaging).)

         Because of these differences, the plaintiff “cannot ensure that its batteries . . . have not

  been tampered with or otherwise mishandled in a manner that causes the batteries to be unsafe

  for consumer use.” (Id. ¶ 49.) Customers who purchased the defendant’s battery offerings have

  been “disappointed and confused” when they receive the batteries in the defendant’s packaging,

  and when they receive “dead or unsatisfactory products.” (Id. ¶¶ 50, 55, 57.) In reviews,

  customers have commented on how the batteries arrived dead or died prematurely, appeared to

  be counterfeit or “fake Energizer,” and had “horrible” and “shady” packaging. (Id. ¶¶ 9, 50-57.)



                                                    2
Case 1:19-cv-06486-AMD-CLP Document 72 Filed 03/29/21 Page 3 of 10 PageID #: 1136




           The plaintiff contacted the defendant “regarding its improper and illegal sale of Energizer

  batteries” on August 29, September 16 and September 20 of 2019. (Id. ¶ 60.) The defendant,

  however, continued to sell the products. (Id. ¶ 62.)

           The plaintiff claims that the defendant’s sale of the “materially different Energizer

  batteries” harms the plaintiff and consumers; it sells batteries “that may not be safe and

  effective,” and causes “consumer confusion” and “the dilution of Energizer’s goodwill and trade

  name” because consumers do not receive the high-quality, genuine products that they believe

  they are purchasing. (Id. ¶¶ 63-67.)

                                      STANDARD OF REVIEW

           To survive a motion to dismiss, a complaint must plead “enough facts to state a claim to

  relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). A

  claim is plausible “when the plaintiff pleads factual content that allows the court to draw the

  reasonable inference that the defendant is liable for the misconduct alleged.” Matson v. Bd. of

  Educ., 631 F.3d 57, 63 (2d Cir. 2011) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)).

  Pleadings must be construed in the light most favorable to the plaintiff. Hayden v. Paterson, 594

  F.3d 150, 160 (2d Cir. 2010).

                                              DISCUSSION

      I.   The Defendant’s Factual Allegations

           With its motion to dismiss, the defendant submitted a declaration of its attorney, Mark

  Berkowitz, and exhibits. (ECF No. 34-2.) 1 The exhibits are photographs of the packaging for

  various Energizer battery packs sold through various websites. (ECF Nos. 34-3-34-10.) The


  1
    The defendant also included a supplemental declaration and additional exhibits with its reply. (ECF No.
  43-1.) The exhibits include a news article, a printout of the My Battery Supplier Amazon webpage,
  Energizer’s Objections and Responses to the defendant’s First Set of Requests for Admission, and a
  transcript of a pre-motion conference in another case, Duracell U.S. Ops., Inc. v. Brach, No. 18-CV-2338.

                                                     3
Case 1:19-cv-06486-AMD-CLP Document 72 Filed 03/29/21 Page 4 of 10 PageID #: 1137




  defendant relies on these exhibits throughout its memorandum, and asserts additional facts that

  are not part of the amended complaint. (See ECF No. 34-1.)

         A court reviewing a Rule 12(b)(6) motion to dismiss “is generally limited to the facts as

  presented within the four corners of the complaint, to documents attached to the complaint, or to

  documents incorporated within the complaint by reference.” Williams v. Time Warner, Inc., 440

  F. App’x 7, 9 (2d Cir. 2011) (summary order) (quoting Taylor v. Vt. Dep’t of Educ., 313 F.3d

  768, 776 (2d Cir. 2002)); see also Stinnett v. Delta Air Lines, Inc., 278 F. Supp. 3d 599

  (E.D.N.Y. 2017) (“A document is integral to the complaint where the plaintiff (1) has actual

  notice of the document and its information and (2) has relied upon the documents in framing the

  complaint.”) (citations and quotation marks omitted); McLennon v. City of New York, 171 F.

  Supp. 3d 69, 88 (E.D.N.Y. 2016) (a document is “incorporated by reference” if the complaint

  makes “a clear, definite and substantial reference to the document[ ]”) (citation and quotation

  marks omitted).

         When a party submits additional evidence in connection with a motion to dismiss that

  does not fall into these categories, “a district court must either exclude the additional material

  and decide the motion on the complaint alone or convert the motion to one for summary

  judgment under Fed. R. Civ. P. 56 and afford all parties the opportunity to present supporting

  material.” Potente v. Citibank, N.A., 282 F. Supp. 3d 538, 543 (E.D.N.Y. 2017) (quoting Friedl

  v. City of New York, 210 F.3d 79, 83 (2d Cir. 2000)) (internal quotation marks omitted).

         The photographs of the packaging for various Energizer battery packs sold through

  various websites are not integral to the complaint or incorporated in it by reference.

  Accordingly, I do not consider them in deciding this motion, nor do I consider facts cited by the

  defendant in its memoranda that do not appear in the amended complaint.



                                                    4
Case 1:19-cv-06486-AMD-CLP Document 72 Filed 03/29/21 Page 5 of 10 PageID #: 1138




   II.    Lanham Act Claims

          “Under the Lanham Act, a plaintiff alleging trademark infringement must demonstrate

  that (1) it has a valid mark that is entitled to protection and that (2) the defendant’s actions are

  likely to cause confusion with that mark.” Tiffany & Co. v. Costco Wholesale Corp., 971 F.3d

  74, 84 (2d Cir. 2020) (citation, quotation marks and alterations omitted). “The standards for

  false designation of origin claims under Section 43(a) of the Lanham Act (15 U.S.C. § 1125)”—

  “also referred to as [claims] for unfair competition”—“are the same as for trademark

  infringement claims under Section 32 (15 U.S.C. § 1114).” Van Praagh v. Gratton, 993 F. Supp.

  2d 293, 301 (E.D.N.Y. 2014) (citations, quotation marks and alterations omitted).

          Under the first prong, a mark is entitled to protection if it is “inherently distinctive” or if

  it has acquired “secondary meaning,” Arrow Fastener Co. v. Stanley Works, 59 F.3d 384, 390

  (2d Cir. 1995), and “[r]egistration of a mark . . . entitles the owner to a presumption that its mark

  is valid,” Wal-Mart Stores, Inc. v. Samara Bros., 529 U.S. 205, 209 (2000). The defendant does

  not contest that registration of the plaintiff’s marks create a presumption of their validity,

  satisfying this prong of the test. (See ECF No. ¶¶ 19-24); Easy Spirit, LLC v. Skechers U.S.A.,

  Inc., No. 19-CV-3299, 2021 WL 247922, at *13 (S.D.N.Y. Jan. 26, 2021) (if the defendant

  “disputes neither the validity nor the incontestability of the . . . trademark . . . this Court ‘need

  not tarry with the first prong of the infringement test’”) (quoting Savin Corp. v. Savin Grp., 391

  F.3d 439, 456 (2d Cir. 2004)).

          “Under the second prong, the analytical framework varies depending on whether the

  infringing goods are counterfeit goods or, as in this case, gray market goods.” Abbott Lab’ys v.

  Adelphia Supply USA, No. 15-CV-5826, 2019 WL 5696148, at *4 (E.D.N.Y. Sept. 30, 2019).

  “Although the term ‘gray market goods’ typically refers to goods manufactured outside the



                                                     5
Case 1:19-cv-06486-AMD-CLP Document 72 Filed 03/29/21 Page 6 of 10 PageID #: 1139




  United States which are imported without the consent of the trademark holder, courts in this

  Circuit have applied the legal standards from gray market goods cases to claims involving

  trademarked domestic goods sold by unauthorized retailers.” Coty Inc. v. Cosmopolitan

  Cosmetics Inc., 432 F. Supp. 3d 345, 351 (S.D.N.Y. 2020) (collecting cases). “Consumer

  confusion over counterfeit goods is typically measured by the nine Polaroid factors,” see

  Polaroid Corp. v. Polarad Elecs. Corp., 287 F.2d 492 (2d Cir. 1961), “[b]ut those factors are less

  helpful in the context of gray-market goods.” Abbott Lab’ys v. Adelphia Supply USA, No. 15-

  CV-5826, 2015 WL 10906060, at *5 (E.D.N.Y. Nov. 6, 2015), aff’d sub nom. Abbott Lab’ys v.

  H&H Wholesale Servs., Inc., 670 F. App’x 6 (2d Cir. 2016).

         Under the “first sale doctrine,” “there is no violation of the Lanham Act, despite the

  subject goods having been resold without the trademark holder’s consent,” if “the trademark

  holder authorized the first sale of the trademarked goods into the stream of or channels of

  commerce” and “the goods at issue are found to be genuine.” Hallmark Licensing, LLC v.

  Dickens, Inc., No. 17-CV-2149, 2020 WL 6157007, at *4 (E.D.N.Y. Oct. 21, 2020); see also

  Abbott Lab’ys, 2015 WL 10906060, at *5 (“Generally, the trademark holder does not have a

  right under the Lanham Act to control unauthorized resales as long as the goods sold are

  genuine, under the so-called ‘first-sale doctrine.’”). There are exceptions, however, if the resold

  goods are “materially different” or “are sold in contravention of legitimate, established,

  substantial, and nonpretextual quality-control measures that the trademark holder follows.”

  Abbott Lab’ys, 2015 WL 10906060, at *5; see also Coty Inc., 432 F. Supp. 3d at 349-53.

         Here, the plaintiff invokes the material difference exception, which “applies if the goods

  differ in a way that would likely be relevant to a consumer’s decision to purchase them.” Coty

  Inc., 432 F. Supp. 3d at 350. “In the context of gray-market goods, in comparing the trademark



                                                   6
Case 1:19-cv-06486-AMD-CLP Document 72 Filed 03/29/21 Page 7 of 10 PageID #: 1140




  holder’s product with the gray-market product, we apply a low threshold of materiality, requiring

  no more than a slight difference which consumers would likely deem relevant when considering

  a purchase of the product.” Zino Davidoff SA v. CVS Corp., 571 F.3d 238, 246 (2d Cir. 2009);

  see also Coty Inc., 432 F. Supp. 3d at 351.

          The plaintiff’s pleadings meet this threshold. The plaintiff alleges differences in physical

  packaging, information included with the batteries and quality. It describes specific examples of

  these differences: “loose batteries in . . . plain white box[es]” and “clear baggies” rather than in

  blister packs, inclusion of the “Not for Retail Trade” designation on consumer batteries,

  omission of “safety information, safe handling instructions, and other warnings,” and poor

  quality batteries. It also alleges that these differences matter to consumers. In addition, the

  complaint includes photographs showing these differences, as well as images of customer

  reviews in which consumers express confusion or dissatisfaction because of these differences.

  (ECF No. 29 ¶¶ 5, 28-48); see Coty Inc., 432 F. Supp. 3d at 352 (the plaintiff’s allegations that

  their “consumers expect consistent high-quality fragrance products,” that “in many instances the

  removal of the Production Code and resulting mutilation of genuine product packaging degrades

  the products,” and that the differences between the products “are obviously significant to the

  consuming public” were sufficient to allege “material physical differences” in “packaging”);

  Abbott Lab’ys v. Adelphia Supply USA, No. 15-CV-5825, 2017 WL 6014330, at *4 (E.D.N.Y.

  Aug. 14, 2017) (“Even those consumers expecting a ‘variation in packaging,’ would at the very

  least find material (and be confused by) packaging” that, among other things, “ommitt[ed]

  important safety warnings.”); Duracell U.S. Operations, Inc. v. JRS Ventures, Inc., No. 17-CV-

  3166, 2018 WL 3920617, at *3 (N.D. Ill. Aug. 16, 2018) (“Plaintiff has adequately alleged

  material differences between the . . . batteries[:] . . . they are not covered by plaintiff’s ten-year



                                                     7
Case 1:19-cv-06486-AMD-CLP Document 72 Filed 03/29/21 Page 8 of 10 PageID #: 1141




  warranty; they are not covered by plaintiff’s Customer Guarantee; the packaging does not

  contain a description of the warranty; the packaging lacks warning labels to ensure the product is

  used safely; and the packaging does not contain U.S. customer service information.”); Dan-

  Foam A/S v. Brand Named Beds, LLC, 500 F. Supp. 2d 296, 313 (S.D.N.Y. 2007) (“Differences

  in product packaging have been found to constitute material differences in a variety of gray

  goods cases.”) (discussing cases); but see TechnoMarine SA v. Jacob Time, Inc., 905 F. Supp. 2d

  482, 491-93 (S.D.N.Y. 2012) (finding “no plausible claim for trademark infringement or false

  designation of origin” because the plaintiff’s complaint did not address “why differences in

  packaging are material” and did not make plausible allegations of “interference with warranty

  coverage”).

         The defendant cites Prestonettes, Inc. v. Coty, 264 U.S. 359 (1924), in which the

  Supreme Court held that a reseller could repackage and sell the plaintiff’s perfume. However, in

  Coty the plaintiff “d[id] not charge the defendant with adulterating or otherwise deteriorating the

  plaintiff’s product,” and was permitted to rebottle the perfume only if it included a disclosure

  about the rebottling on the product. Id. at 367. Here, by contrast, the plaintiff has alleged that

  there are material differences based on the packaging and the quality of the batteries, and that

  some actual customers were confused or dissatisfied based on the differences.

         The defendant describes the alleged material differences as a “sleight of hand” because

  the plaintiff compares “bulk battery packaging with retail store packaging;” according to the

  defendant, “the relevant comparison is between repackaged batteries sold by Energizer’s

  Authorized Resellers and those sold by [the defendant].” The defendant separates the batteries

  “into three general categories”—retail, bulk and reseller—and includes pictures of products

  offered by authorized distributors that are not included in the amended complaint. (ECF No. 34-



                                                    8
Case 1:19-cv-06486-AMD-CLP Document 72 Filed 03/29/21 Page 9 of 10 PageID #: 1142




  1 at 5-6, 8-12.) Although this argument might be successful at the summary judgment stage, it is

  not persuasive at this stage because it is based on information not included in the amended

  complaint. See Abbott Lab’ys, 2017 WL 6014330, at *4-5 (“Defendants’ core assertion that

  online purchasers, who in some sense know that they are not going to receive ‘the usual

  packaging,’ would consider all of the undisputed differences between the domestic and

  international packages immaterial is unpersuasive. . . . In any event, even assuming that they are

  accurate, defendants’ assertions regarding their consumers’ expectations and practices are

  outside the pleadings and are not amendable to judicial notice. The Court therefore may not

  consider these alleged facts on a 12(b)(6) motion.”).

         The defendant also argues that anonymous reviews are not a “substitute” for factual

  allegations. Courts, however, have found that similar reviews are sufficient at the pleading and

  preliminary injunction stages. See CJ Prod. LLC v. Snuggly Plushez LLC, 809 F. Supp. 2d 127,

  155 (E.D.N.Y. 2011) (“Plaintiff has put forth some evidence of confusion, even at this early

  stage in the action. For example, the record contains numerous customer reviews from

  Amazon.com that indicate that some consumers purchased defendants’ product under the false

  impression that they were purchasing plaintiffs’ . . . product.”); PopSockets LLC v. Wilcox, No.

  19-CV-1080, 2019 WL 5741328, at *8 (D. Colo. Nov. 4, 2019) (“In support of their allegations,

  Plaintiff includes reviews of customers claiming the products they purchased were defective,

  poor quality, and falsely stated the products came with a warranty. Taking the allegations as true

  for this analysis, the Court finds Plaintiff has sufficiently alleged that the material difference

  exception applies to overcome the ‘first sale’ doctrine.”), report and recommendation adopted,

  2019 WL 7047309 (D. Colo. Dec. 23, 2019), appeal dismissed, No. 19-1489, 2020 WL 3545172

  (10th Cir. Jan. 24, 2020). Moreover, the complaint includes more than just anonymous reviews;



                                                     9
Case 1:19-cv-06486-AMD-CLP Document 72 Filed 03/29/21 Page 10 of 10 PageID #: 1143




  as discussed above, the plaintiff has alleged a variety of differences, and includes the reviews to

  show that at least some consumers were confused or dissatisfied by these differences. Of course,

  the Court does not accept the reviews as conclusive proof that there were in fact differences that

  were material; that is an issue for a later stage of the proceedings.

         In sum, the plaintiff has alleged material differences. Accordingly, it has sufficiently

  alleged trademark infringement and false designation of origin claims under 15 U.S.C. §§ 1114

  and 1125(a).

                                            CONCLUSION

         For the reasons stated above, I deny the defendant’s motion to dismiss the amended

  complaint.



  SO ORDERED.




                                                           s/Ann M. Donnelly
                                                         ___________________________________
                                                         ANN M. DONNELLY
                                                         United States District Judge

  Dated: Brooklyn, New York
         March 29, 2021




                                                    10
